DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 
This office action is in response to the claims filed 2/27/2020.  Claims 1-12, 15-18, 27 and 28 are pending.
Reopening of Prosecution
In view of the Appeal Brief filed on 11/3/2020 and 11/16/2020, PROSECUTION IS HEREBY REOPENED.  A new grounds of rejection set forth below.
To avoid abandonment of the application, appellant must exercise one of the following two options:
(1) file a reply under 37 CFR 1.111 (if this Office action is non-final) or a reply under 37 CFR 1.113 (if this Office action is final); or,
(2) initiate a new appeal by filing a notice of appeal under 37 CFR 41.31 followed by an appeal brief under 37 CFR 41.37. The previously paid notice of appeal fee and appeal brief fee can be applied to the new appeal. If, however, the appeal fees set forth in 37 CFR 41.20 have been increased since they were previously paid, then appellant must pay the difference between the increased fees and the amount previously paid.
A Supervisory Patent Examiner (SPE) has approved of reopening prosecution by signing below:
/ELIZABETH HOUSTON/Supervisory Patent Examiner, Art Unit 3771 
Response to Arguments
Applicant’s arguments, see the Appeal Brief, filed 11/3/2020, with respect to the rejection(s) of claim(s) 1 under 35 U.S.C. 102(b) have been fully considered and are persuasive.  The applicant argues that the device of Kapadia will have the gap/channel as interpreted by the examiner will be completely filled and therefore will have not space for an annuloplasty device to be guided.  Therefore, the rejection 
Applicant's arguments filed 11/3/2020 have been fully considered but they are not persuasive.  The applicant argues that there is no evidence that the device of Dominguez is inherently capable of performing the functional limitations of the claims.  The prior art of Dominguez meets all of the structural limitations of the claim, i.e., an expandable and contractible support member, a plurality of intersecting rings intersection at two opposite ends of the support member, and the support member is resiliently flexible (fig. 9). Further, Dominguez makes use of shape memory alloys such as Nitinol or any material with properties equivalent to Nitinol [0041] which indicates that the device is made of material that is resiliently flexible. Since the both the claimed device and the prior art of Dominguez have the same structure, the device of Dominquez would be fully capable of performing the same functions as claimed. See MPEP 2112 and In re Shreiber.
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim 2 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
As to claim 2, it is vague and unclear if “a plurality of atrium support members” is referring back to the atrium support member of claim 1.  
The preamble recites “said atrium supporting device” comprising an atrium support member.  In claim 2, it’s unclear if applicant is claiming a plurality of atrium support members in addition to the support member of claim 1, in which case the claim should recite “the atrium support device further comprises…”, or if applicant is trying to claim the atrium support member in claim 1 comprises a plurality of atrium support members, in which case applicant should recite “at least one atrium support member” in claim 1, and then “the at least one atrium support member further comprising” for the dependent claim.  For examination purposes the claim will be interpreted as “the at least one atrium support member further comprising a plurality of atrium support members” referring back to the atrium support member of claim 1. 
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of pre-AIA  35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(b) the invention was patented or described in a printed publication in this or a foreign country or in public use or on sale in this country, more than one year prior to the date of application for patent in the United States.


Claim(s) 1-3, 9, 10, 16-18, 17, and 28 is/are rejected under pre-AIA  35 U.S.C. 102(b) as being anticipated by Kapadia et al. US 2007/0156233 A1 (Kapadia).
As to claim 1 and 27, Kapadia teaches a temporary atrium supporting device (figs. 17 and 18) for delivery with a catheter, said atrium supporting device comprising: an expandable and contractible atrium support member (56a) configured for temporary placement within an atrium of a heart and removal therefrom (See Figs. 3 and 4 and note the functional language does not add any structure to differentiate the invention from the device of Kapadia, the device of Kapadia is fully capable of the recited function of being temporarily placed in an atrium and is fully capable of being removed from the atrium), wherein:  the atrium support member being resiliently flexible to allow for atrium contraction 
As to claim 2, Kapadia teaches the temporary atrium supporting device according to claim 1, wherein the atrium support device comprises a plurality of atrium support members (68).
As to claim 3, Kapadia teaches the temporary atrium supporting device according to claim 1, wherein the atrium support member is an expandable cage (fig. 1) or a wire (fig. 1). 
As to claim 9, Kapadia teaches the temporary atrium supporting device according to claim 1, wherein the atrium support member is sized and shaped to be partly in contact with the atrium ( [0008] and [0034] state that the main body portion is adapted to dynamically conform to a size and shape of the atrial chamber).
As to claim 10, Kapadia teaches the temporary atrium supporting device according to claim 1, wherein the atrium support member is sized and shaped to be in contact with substantially the entire atrium ([0008] and [0034] state that the main body portion is adapted to dynamically conform to a size and shape of the atrial chamber).
As to claim 16, Kapadia teaches the temporary atrium supporting device according to claim 1, wherein said atrium support member is resiliently flexible in an expanded state of the atrium support 
As to claim 17, Kapadia teaches the temporary atrium supporting device according to claim 1, wherein the atrium support member has a predefined maximum expanded cross-section (the applicant has not recited what comprises maximum expanded cross-section, it would be inherent that Kapadia has a maximum expanded cross-section).
As to claim 18, Kapadia teaches the temporary atrium supporting device according to claim 1, wherein the atrium support member has a predefined minimum contracted cross-section when placed in the atrium, such that the compressive force exerted by the atrium on the atrium support member at the minimum contracted cross-section is compensated and counter acted by a reaction force of the support member on the atrium, the reaction force being equal to that of said compressive force, wherein said reaction force at the minimum contracted cross-section is set to a pre-defined value (The applicant has not recited what comprises minimum expanded cross-section.  Kapadia has a minimum expanded cross-section since the device made of a shape memory material and will follow the cross-section of the chamber of the heart in which it is placed during contraction/minimum cross-section of a functioning heart.  The device is designed as a support and expands to contact and conform to the wall of the atrium, since the support self expands due to the shape memory material, the amount of force applied to the wall of the atrium will change during contraction of the heart resulting in a reaction force. [0008] and [0034] state that the main body portion is adapted to dynamically conform to a size and shape of the atrial chamber).
As to claim, Kapadia teaches the temporary atrium supporting device according to claim 1, wherein the guiding channel is a coherent channel (fig. 17 shows that 58a is configured to guide a device from in insertion site to a heart valve).
As to claims 28, Kapadia teaches a temporary atrium supporting device (figs. 17 and 18) for delivery with a catheter, said atrium supporting device comprising: an expandable and contractible atrium support member (56a, vertical supports, see attached figure) configured for temporary placement within an atrium of a heart and removal therefrom (See Figs. 3 and 4 and note the functional language does not add any structure to differentiate the invention from the device of Kapadia, the device of Kapadia is fully capable of the recited function of being temporarily placed in an atrium and is fully capable of being removed from the atrium), wherein: the atrium support member comprises a plurality of intersecting rings such that (horizontal rings; see attached figure, the claims does not specify the intersecting rings intersecting each other, the horizontal ring intersect with 56a, and read on the limitation), in an expanded state of the atrium support member, said intersecting rings intersect at two opposite ends of the atrium support member (fig. 17) and the atrium support member is resiliently flexible to allow for atrium contraction and expansion when positioned ([0008] and [0034] state that the main body portion is adapted to dynamically conform to a size and shape of the atrial chamber), and substantially maintains an atrial displacement volume of the beating heart (the functional language does not add any structure to differentiate the invention from the device of Kapadia).

    PNG
    media_image1.png
    508
    1039
    media_image1.png
    Greyscale

Claim Rejections - 35 USC § 103
The following is a quotation of pre-AIA  35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:
(a) A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains. Patentability shall not be negatived by the manner in which the invention was made.

Claims 5 and 6 rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Kapadia as applied to claim 1 above, and further in view of Thompson et al. US 2009/0182362 A1 (Thompson).
As to claim 5, Kapadia teaches the temporary atrium supporting device according to claim 1, wherein the atrium support member comprises a memory shape material ([0035], Nitinol).  It should be noted that Kapadia fails to teach wherein the memory shape material has a first shape when deployed and a second expanded shape activated by a shape memory temperature.  Specifically Kapadia does not disclose activated by a shape memory temperature.
Thompson teaches a device with a common memory shape material that include Nitinol [0134] that will expand from a first shape when deployed and a second expanded shape [0091].  Thompson further discloses that an alternative to Nitinol is utilizing temperature-dependent characteristics of a material.  Stating that some shape memory metal have the ability to return to a defined shape or size when subjected to certain thermal or stress conditions [0134].  Under KSR rationale, it would have been obvious of one of ordinary skill in the art before the invention was made to substitute one memory shape material (temperature-dependent) for another (Nitinol) by simple substitution of one known element for another to obtain predicable results of expand from a first shape when deployed and a second expanded shape.  KSR International Co. v. Teleflex Inc., 550 U.S. 398, 82, USPQ2d 1385 (2007).
As to claim 6, Kapadia teaches the temporary atrium supporting device according to claim 1.  It should be noted that Kapadia fails to teach wherein the atrium support member comprises a heat set 
Thompson teaches a device with a common memory shape material that include Nitinol [0134].  Thompson further discloses that an alternative to Nitinol is utilizing temperature-dependent characteristics of a material.  Stating that some shape memory metal have the ability to return to a defined shape or size when subjected to certain thermal or stress conditions [0134].  Under KSR rationale, it would have been obvious of one of ordinary skill in the art before the invention was made to substitute one memory shape material (temperature-dependent) for another (Nitinol) by simple substitution of one known element for another to obtain predicable results of expand from a first shape when deployed and a second expanded shape.  KSR International Co. v. Teleflex Inc., 550 U.S. 398, 82, USPQ2d 1385 (2007).
Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 

Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, ELIZABETH HOUSTON can be reached on (571) 272-7134.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




Michael Mendoza
/M.G.M/Examiner, Art Unit 3771                                                                                                                                                                                                        
/WADE MILES/Primary Examiner, Art Unit 3771